COX, Judge
(concurring in part and concurring in the result):
Although I could agree with Chief Judge Sullivan that the pretrial confinement was lawful, I also agree with Senior Judge Everett that the Court of Military Review was within its Article 66(c), Uniform Code of Military Justice, 10 USC § 866(c), powers in *334deciding for itself whether it was appropriate.*
I also agree with Senior Judge Everett that the accused’s being ordered into pretrial confinement, even though later determined to be unnecessary by the Court of Military Review, did not create an exclusionary rule for suppression of evidence seized during in-processing. Certainly, the confinement facility personnel, searching the accused in accordance with standard procedures, were entitled to rely in good faith on the legitimacy of the confinement order.
Further, the commander can hardly be accused of bad faith. Operating on the basis of clear probable cause to believe the accused had committed an offense, the commander could just as easily have had him searched incident to the apprehension. Indeed, in my view, the lawfulness of this inventory stood on the same footing as a search incident to apprehension, pretrial confinement being but an extreme form of apprehension. See Art. 7(a), UCMJ, 10 USC § 807(a); ROM 302(a)(1), Manual for Courts-Martial, United States, 1984. Whether the search was conducted in an office, in the field, or at the confinement facility makes little difference as far as its legal basis was concerned. The fact that the Court of Military Review found other circumstances militating against prolonged detention does not undermine the authority of the search at the outset of detention.

Thus, the accused is entitled to his 69 days of credit.